DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office of action for application Serial No. 16/897,858. Claims 1-20 have been examined and fully considered. 
Claims 1-20 are pending in Instant Application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/10/2020 and 04/08/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8-12 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 5 recites in limitation “a 2D velocity of the EO/JR sensor” in line 5-6 renders the claim indefinite because it is unclear whether or not that “a 2D velocity of the EO/JR sensor” previously presented are same or not.
Claim 8 and 20 recites the limitation "the anchored common 3D boresight point".  There is insufficient antecedent basis for this limitation in the claim.
The term “common” in claims 8-12 and 20 is a relative term which renders the claim indefinite. The term “common” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
All dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency of the rejected claim 5, 8-12 and 20.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 1 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.
	Claim 13 is directed to a system. Therefore, claim 13 is within at least one of the four statutory categories. 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the recite subject matter that falls within one the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
	Independent claim 1 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
	A method for determining positions of one or more moving targets in unbiased three-dimensional (3D) measurement spaces using data collected against the one or more moving targets by an electro-optical or infrared (EO/IR) sensor, the method comprising: 
	receiving data collected from electrical signals reflected from the one or more moving targets in a first focal plane of the EO/IR sensor at a first time point; 
	receiving data collected from electrical signals reflected from the one or more moving targets in a second focal plane of the EO/IR sensor at a second time point; 
	generating two-dimensional (2D) measurement data for the one or more moving targets in the first and second focal planes; 
	calculating 3D target velocities for the one or more moving targets in the first and second focal planes using the 2D measurement data; and 
	estimating local 3D positions within a first unbiased 3D measurement space for the one or more moving targets at the first and second time points based on the 3D target velocity.
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers executing of the limitation in the human mind. For example, “…determining positions of one or more moving targets in unbiased three-dimensional (3D) measurement spaces…”, in the context of the claim, a person is able to judge the positions so moving targets in the environment in his and/or her mind. Furthermore, “generating two-dimensional (2D) measurement data for the one or more moving targets in the first and second focal planes”, in context of claim, one could generating information of moving target in his and/or her mind. And  “calculating…one or more moving targets…”, in context of the claim, a person can calculate moving targets in his and/or her mind. Accordingly, the claims recites at least one abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claim is to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to present the “abstract idea”):
	A method for determining positions of one or more moving targets in unbiased three-dimensional (3D) measurement spaces using data collected against the one or more moving targets by an electro-optical or infrared (EO/IR) sensor, the method comprising: 
	receiving data collected from electrical signals reflected from the one or more moving targets in a first focal plane of the EO/IR sensor at a first time point; 
	receiving data collected from electrical signals reflected from the one or more moving targets in a second focal plane of the EO/IR sensor at a second time point; 
	generating two-dimensional (2D) measurement data for the one or more moving targets in the first and second focal planes; 
	calculating 3D target velocities for the one or more moving targets in the first and second focal planes using the 2D measurement data; and 
	estimating local 3D positions within a first unbiased 3D measurement space for the one or more moving targets at the first and second time points based on the 3D target velocity.
	Regarding the additional limitations of “by an electro-optical or infrared (EO/IR) sensor…” and “receiving data collected from electrical signals reflected from the one or more moving targets in a first focal plane of the EO/IR sensor at a first time point” and “receiving data collected from electrical signals reflected from the one or more moving targets in a second focal plane of the EO/IR sensor at a second time point” the examiner submits that these limitations are insignificant extra-solution activities that merely use a sensor to track targets in within space (i.e., environment). In particular, the receiving steps from the sensor are recited at a high level of generality (i.e. as the general means of gathering data for use in the evaluating steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity (particularly, insignificant pre-solutionary activity). Lastly, the “electro-optical or infrared (EO/IR) sensor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose to receive the data or information. The electro-optical or infrared (EO/IR) sensor is recited at a high level of generality and merely automates the determining step. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception
(MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it/they does/do not impose any meaningful limits on practicing the abstract idea. 
	Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include
additional elements (considered both individually and as an ordered combination) that are
sufficient to amount to significantly more than the judicial exception for the same reasons
to those discussed above with respect to determining that the claim does not integrate the
abstract idea into a practical application. As discussed above with respect to integration of the
abstract idea into a practical application, the additional element of using a sensor amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of [“receiving data collected from electrical signals…” and “receiving data collected from electrical signals reflected from the one or more moving targets…] the examiner submits that these limitations are insignificant extra-solution activities.
	Further, a conclusion that an additional element is insignificant extra-solution activity in
Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.
Dependent claims 2-12 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of these dependent claims are directed toward additional aspects/embellishments of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application because these claims only further elaborate on the concept of data collected against the one or more 5moving targets by an electro-optical or infrared (EO/IR) sensor. Therefore, dependent claims 2-12 are not patent eligible under the same rationale as provided for in the rejection of independent claim 1.
	Therefore, claims 1-12 are ineligible under 35 USC §101.
Regarding independent claim 13 is similar/analogous to independent claim 1, and rejected for the same reason(s) stated above.  Therefore independent claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Dependent claims 14-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of these dependent claims are directed toward additional aspects/embellishments of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application because these claims only further elaborate on the concept of data collected against the one or more 5moving targets by an electro-optical or infrared (EO/IR) sensor. Therefore, dependent claims 14-20 are not patent eligible under the same rationale as provided for in the rejection of independent claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 13-14 is/are rejected under 35 U.S.C. 103 as being obvious over Karlov et al. (US 2017/0350956),herein as, Karlov.
Regarding claim 1, Karlov discloses a method for determining positions of one or more moving targets in unbiased three-dimensional (3D) measurement spaces using data collected against the one or more moving targets by an electro-optical or infrared (EO/IR) sensor (see at least Abstract; ***Examiner interprets that the reference discloses the essential element to the preform the method to determine moving targets in unbiased three-dimensional (3D) measurement spaces by an electro-optical or infrared (EO/IR) sensor***), the method comprising: 
	receiving data collected from electrical signals reflected from the one or more moving targets in a first focal plane of the EO/IR sensor (see at least Para. [0042], “For example, modern EO/IR sensors for targeting are usually augmented by LADAR to measure a range to a single target and thus using the azimuth/elevation LOS angles and the range , determine location of the target in 3D. In the case of multiple targets, a LADAR should be repointed to each target to estimate its position in 3D. The FOCAL CUBE of the disclosed invention provides an unbiased measurement space ( even using a single moving sensor over multiple times) in which all relative ranges of targets are measured with high (voxel) accuracy”) at a first time point (see at least Para. [0087], “In block 918, both the predicted estimates of targets' positions/velocities and associated covariance matrix are calculated. The blocks 904, 908, 918 with the associated inputs (blocks 902, 906, 920) are repeated recursively in time as new measurements are collected”); 
	receiving data collected from electrical signals reflected from the one or more moving targets in a second focal plane of the EO/IR sensor (see at least Para. [0042], “For example, modern EO/IR sensors for targeting are usually augmented by LADAR to measure a range to a single target and thus using the azimuth/elevation LOS angles and the range , determine location of the target in 3D. In the case of multiple targets, a LADAR should be repointed to each target to estimate its position in 3D. The FOCAL CUBE of the disclosed invention provides an unbiased measurement space ( even using a single moving sensor over multiple times) in which all relative ranges of targets are measured with high (voxel) accuracy”) at a second time point (see at least Para. [0087], “In block 918, both the predicted estimates of targets' positions/velocities and associated covariance matrix are calculated. The blocks 904, 908, 918 with the associated inputs (blocks 902, 906, 920) are repeated recursively in time as new measurements are collected”); 
	generating two-dimensional (2D) measurement data for the one or more moving targets in the first and second focal planes (see at least Para. [0065], “FIG . 5C is an exemplary process flow for generating a FOCAL CUBE , according to some embodiments of the disclosed invention . In some embodiments , the FOCAL CUBE is constructed from the intersection of LOSs (e.g., targets, boresights) of any types (e. g., multiple sensors, multiple bands, multiple time points for stationary targets), when multiple targets are associated between sensors (e.g., based on target intensities and colors ). As shown in block 520 , the measurement data (e.g., both angular positions and angular rates) is received from multiple targets in two or more FPs, located at different sensors and including multiple FP for multiple wavebands and multiple time points (for stationary targets). In block 522, the LOSs and the rates of LOS motion are calculated for multiple target for each FP due to multiple sensors, multiple bands, and multiple time points for stationary targets”); 
	calculating 3D target velocities for the one or more moving targets in the first and second focal planes using the 2D measurement data (see at least Para. [0052], “the FOCAL CUBE is generalized for and applied to the case when angular rates are directly measured in focal planes , for example, by processing the IMU data (e.g., angular rate from gyros), the INS data ( positions and attitude) via the known boresight LOS reconstruction algorithms for computing LOS angles ( azimuth / elevation) and their rates. This dynamic triangulation approach for treatment of both LOS biases and their rates ( LOS bias rates ) provides the unbiased local estimates of not only the positions of targets in 3D but also , the unbiased local estimates of their velocities”); and 
	estimating local 3D positions within a first unbiased 3D measurement space for the one or more moving targets at the first and second time points (see at least Para. [0029], “The FOCAL CUBE of the disclosed invention provides a new capability of operating in an unbiased measurement space to solve problems of target association, 3D target tracking, target characterization and the like at the pixel (voxel) level of accuracy. This approach provides the unbiased estimates of multiple targets in the local FOCAL CUBE instantaneously and with pixel-level accuracy, wit out any loss due to LOS biases. Moreover, the unbiased multiple-target local estimates in FOCAL CUBE can be effectively used as additional measurements for facilitating fast estimation of LOS biases and thus 3D boresight position of the FOCAL CUBE so that positions of targets in the absolute space can be easily determined”) based on the 3D target velocity (see at least Para. [0056], “the boresight LOS intersection is accomplished by the same process as for each target (e.g., generalized dynamic triangulation). This intersection is the position/velocity estimates of the boresight in 3D (point Pmin) as shown in FIG. 5A. The point Pmin defines the origin of FOCAL CUBE and the vector dPmin/dt defines its velocity”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Karlov. One would be motivated to make this modification in order to convey a more efficient, more flexible, less computationally complex and higher quality approach to multi-sensor, multi-target 3D fusion for an EO/IR sensor system (see at least Para. [0006]).
	Regarding claim 2, Karlov discloses the method of claim 1. Karlov further discloses wherein the 2D measurement data includes a boresight LOS for each of the first and second focal planes (see at least Para. [0028], “FIG. 1 is an exemplary depiction of a FOCAL CUBE in relation to two (or more) 2D focal planes, according to some embodiments of the disclosed invention. In these embodiments, the FOCAL CUBE 100 of the disclosed invention is an upgrade of two (or more) 2D focal planes 102 and 104 by a third dimension. As shown, the 3D FOCAL CUBE 100 has its origin "3D Boresight" similar to the two depicted 2D FPs 102 and 104 that have their origins as "2D boresights."”), target line of sights (LOS) to the one or more moving targets for the first and second focal planes (see at least Para. [0037], “to multiple stationary or moving sensors and multiple stationary or moving targets. As shown, the measurement data (LOS) (202-208 in FIG. 2A) from a single target (which is later expanded to multiple targets) in two or more focal planes FP-1 and FP-2 located at different sensors is generated by respective ones of the two sensors (block 250 in FIG. 2B). The solid lines 204 and 206 depict the boresight measurement (Bxy) and the dotted lines 202 and 208 depict the target measurements from respective sensors (Txy). The lines of sight (LOS) to the target for each sensor are then obtained (in block 252 of FIG. 2B), using, for example, known LOS reconstruction methods”), and 2D relative target velocities for the one or more moving targets in each of the first and second focal planes (see at least Para. [0083], “In the unbiased measurement space, the measurements of targets' relative positions and velocities are obtained with respect to the origin of FOCAL CUBE. These measurements are generated by applying the closest approach ( e.g., triangulation) for targets and boresight LOSs and then taking the difference between the closest points (as described above in reference to FIGS. 2, 3, 4 and 5). To estimate the [6x6] covariance matrix of the [6xl] measurement vector (3 positions and 3 velocities), the sensitivity analysis of the XYZ positions and velocities to the original azimuth/elevation measurements and their rates (in all focal planes) is applied”).
Regarding claim 13, Karlov discloses a system for determining positions of one or moving targets in unbiased three-dimensional (3D) measurement spaces using data collected against the one or more moving targets (see at least Abstract; ***Examiner interprets that the reference discloses the essential element to the preform the method to determine moving targets in unbiased three-dimensional (3D) measurement spaces by an electro-optical or infrared (EO/IR) sensor***), the system comprising: 
	an electro-optical/infrared (EO/IR) sensor (see at least Para. [0001], “The disclosed invention relates generally to electro-optical/infrared (EO/IR) sensor systems and, more particularly, to a system and method of multi-sensor multitarget 3D fusion using an unbiased 3D measurement space”); 
	a receiver for receiving data collected from electrical signals reflected from the one or more moving targets by the EO/IR sensor (see at least Para. [0042], “For example, modern EO/IR sensors for targeting are usually augmented by LADAR to measure a range to a single target and thus using the azimuth/elevation LOS angles and the range , determine location of the target in 3D. In the case of multiple targets, a LADAR should be repointed to each target to estimate its position in 3D. The FOCAL CUBE of the disclosed invention provides an unbiased measurement space ( even using a single moving sensor over multiple times) in which all relative ranges of targets are measured with high (voxel) accuracy”) in a first focal plane at a first time point (see at least Para. [0087], “In block 918, both the predicted estimates of targets' positions/velocities and associated covariance matrix are calculated. The blocks 904, 908, 918 with the associated inputs (blocks 902, 906, 920) are repeated recursively in time as new measurements are collected”) and in a second focal plane at a second time point (see at least Para. [0087], “In block 918, both the predicted estimates of targets' positions/velocities and associated covariance matrix are calculated. The blocks 904, 908, 918 with the associated inputs (blocks 902, 906, 920) are repeated recursively in time as new measurements are collected”); and 
	a processor coupled to the receiver (see at least Para. [0095], “one or more processors, such as microprocessors or special purpose processors with associated circuitry including I/O, memory and control circuitries, as known in the art. In some embodiments, all or most of such processes are performed by a single processor at the sensor location”)and configured to: 
	generate two-dimensional (2D) measurement data for the one or more moving targets in the first and second focal planes (see at least Para. [0065], “FIG . 5C is an exemplary process flow for generating a FOCAL CUBE , according to some embodiments of the disclosed invention . In some embodiments , the FOCAL CUBE is constructed from the intersection of LOSs (e.g., targets, boresights) of any types (e. g., multiple sensors, multiple bands, multiple time points for stationary targets), when multiple targets are associated between sensors (e.g., based on target intensities and colors ). As shown in block 520 , the measurement data (e.g., both angular positions and angular rates) is received from multiple targets in two or more FPs, located at different sensors and including multiple FP for multiple wavebands and multiple time points (for stationary targets). In block 522, the LOSs and the rates of LOS motion are calculated for multiple target for each FP due to multiple sensors, multiple bands, and multiple time points for stationary targets”); 
	calculate 3D target velocities for the one or more moving targets using the 2D measurement data (see at least Para. [0052], “the FOCAL CUBE is generalized for and applied to the case when angular rates are directly measured in focal planes , for example, by processing the IMU data (e.g., angular rate from gyros), the INS data ( positions and attitude) via the known boresight LOS reconstruction algorithms for computing LOS angles ( azimuth / elevation) and their rates. This dynamic triangulation approach for treatment of both LOS biases and their rates ( LOS bias rates ) provides the unbiased local estimates of not only the positions of targets in 3D but also , the unbiased local estimates of their velocities”); and 
	estimate local 3D positions within a first unbiased 3D measurement space for the one or more moving targets at the first and second time points (see at least Para. [0029], “The FOCAL CUBE of the disclosed invention provides a new capability of operating in an unbiased measurement space to solve problems of target association, 3D target tracking, target characterization and the like at the pixel (voxel) level of accuracy. This approach provides the unbiased estimates of multiple targets in the local FOCAL CUBE instantaneously and with pixel-level accuracy, wit out any loss due to LOS biases. Moreover, the unbiased multiple-target local estimates in FOCAL CUBE can be effectively used as additional measurements for facilitating fast estimation of LOS biases and thus 3D boresight position of the FOCAL CUBE so that positions of targets in the absolute space can be easily determined”) based on the 3D target velocity (see at least Para. [0056], “the boresight LOS intersection is accomplished by the same process as for each target (e.g., generalized dynamic triangulation). This intersection is the position/velocity estimates of the boresight in 3D (point Pmin) as shown in FIG. 5A. The point Pmin defines the origin of FOCAL CUBE and the vector dPmin/dt defines its velocity”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Karlov. One would be motivated to make this modification in order to convey a more efficient, more flexible, less computationally complex and higher quality approach to multi-sensor, multi-target 3D fusion for an EO/IR sensor system (see at least Para. [0006]).
Regarding claim 14, Karlov discloses the system of claim 13. Karlov further discloses wherein the 2D measurement data includes a boresight LOS for each of the first and second focal planes (see at least Para. [0028], “FIG. 1 is an exemplary depiction of a FOCAL CUBE in relation to two (or more) 2D focal planes, according to some embodiments of the disclosed invention. In these embodiments, the FOCAL CUBE 100 of the disclosed invention is an upgrade of two (or more) 2D focal planes 102 and 104 by a third dimension. As shown, the 3D FOCAL CUBE 100 has its origin "3D Boresight" similar to the two depicted 2D FPs 102 and 104 that have their origins as "2D boresights."”), target line of sights (LOS) to the one or more moving targets for the first and second focal planes (see at least Para. [0037], “to multiple stationary or moving sensors and multiple stationary or moving targets. As shown, the measurement data (LOS) (202-208 in FIG. 2A) from a single target (which is later expanded to multiple targets) in two or more focal planes FP-1 and FP-2 located at different sensors is generated by respective ones of the two sensors (block 250 in FIG. 2B). The solid lines 204 and 206 depict the boresight measurement (Bxy) and the dotted lines 202 and 208 depict the target measurements from respective sensors (Txy). The lines of sight (LOS) to the target for each sensor are then obtained (in block 252 of FIG. 2B), using, for example, known LOS reconstruction methods”), and 2D relative target velocities for the one or more moving targets in each of the first and second focal planes (see at least Para. [0083], “In the unbiased measurement space, the measurements of targets' relative positions and velocities are obtained with respect to the origin of FOCAL CUBE. These measurements are generated by applying the closest approach ( e.g., triangulation) for targets and boresight LOSs and then taking the difference between the closest points (as described above in reference to FIGS. 2, 3, 4 and 5). To estimate the [6x6] covariance matrix of the [6xl] measurement vector (3 positions and 3 velocities), the sensitivity analysis of the XYZ positions and velocities to the original azimuth/elevation measurements and their rates (in all focal planes) is applied”).
Allowable Subject Matter
Claims 3- and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	For dependent claims 3-4, where the claim feature teaches… wherein the 2D relative target velocities in the first focal plane are calculated using 2D target positions at the first time point and 2D target positions at a third time point, the third time point being between the first and second time 25points and wherein the 2D relative target velocities in the first focal plane are calculated using 2D target positions at the first time point and 2D target positions at a third time point, the third time point being between the first and second time 25points, respectfully, when considered these claimed features are novel and non-obvious, in light of the prior art of record, in combination of either individually and/or dependently on other prior art which does not teach the claim features, when considered these claimed features are novel and non-obvious, in light of the prior art of record, in combination of either individually and/or dependently on other prior art which does not teach the claim features.
	For dependent claim 15, where the claim feature teaches…
	recording a first boresight LOS rate corresponding to a 2D velocity of the EO/JR sensor at the first time point; recording a second boresight LOS rate corresponding to a 2D velocity of the EO/JR sensor at the second time point; calculating absolute target velocities in the first focal plane by subtracting the first boresight LOS rate from the 2D relative target velocities in the first focal plane; and calculating absolute target velocities in the second focal plane by subtracting the second boresight LOS rate from the 2D relative target velocities in the second focal plane.
	For dependent claim 15, where the claim feature teaches… wherein the processor is further configured to: record a first boresight LOS rate corresponding to a 2D velocity of the EO/IR sensor at the first time point; record a second boresight LOS rate corresponding to a 2D velocity of the EO/IR 30sensor at the second time point; 24Attorney Docket No.: R2057-717119(19-12538) calculate absolute target velocities in the first focal plane by subtracting the first boresight LOS rate from the 2D relative target velocities in the first focal plane; and calculate absolute target velocities in the second focal plane by subtracting the second boresight LOS rate from the 2D relative target velocities in the second focal plane, when considered these claimed features are novel and non-obvious, in light of the prior art of record, in combination of either individually and/or dependently on other prior art which does not teach the claim features.
Therefore, claims 5-12 and 16-20 will be objected to do their dependence on dependent on 3-5 and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663